 In the Matter of DOUGLAS PUBLIC SERVICE CORPORATION,EMPLOYERandOIL WORKERS INTERNATIONAL UNION, LOCAL 447 (CIO)Case No. 15-RC-155.-Decided February 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer's rul-ings made at the hearing are free from prejudicial error and are here-by affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.On October 1, 1946, the Employer and the International Unionof Operating Engineers, Local 231, A. F. L., herein called Local 231,entered into a contract to expire on September 30, 19481On August27, 1948, more than 1 month before the expiration date of this con-tract, the Employer and Local 231 entered into a new contract, which,like the earlier contract, covered the employees whom the Petitionerclaims to represent, and which provides for its termination on Septem-ber 30, 1950.2The Employer pleads as a bar to this proceeding, its1948 contract with Local 231.The record, shows that the instantpetition was filed on September 2, 1948, or 4 weeks before the 1946contract expired.Where, as here, an expiring contract contains noautomatic renewal clause, a new contract executed at any time priorto the expiration of the old contract cannot itself operate to bar apetition filed prior to the expiration date of the old contract 3*Houston, Reynolds,and Murdock.IThis contract did not contain an automatic renewal clause.fWe do not pass upon the issue raised at the hearing with respect to the validity of thiscontract because, as we find below,it cannot in any event operate to bar this proceeding.8Matter of Robertshaw-Fulton Controls Company,77 N. L. R B. 316;Matter of DonJuan,Inc., 71N. L.R. B. 734.81 N. L. R. B., No. 102.588 DOUGLAS PUBLIC SERVICE CORPORATION589We find, therefore, that the instant proceeding is not barred by thecontract of August 27, 1948.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner has requested a unit composed of all the produc-tion and maintenance employees employed at the Employer's plantsat Marrero, Chalmette, Avondale, and Algiers, Louisiana .4The Em-ployer contends that the proposed unit should be restricted in scopeto the employees at the Marrero plant because there are no employeesat the present time attached to its other plants.The Employer operates a bulk liquid terminal at Marrero, Louisianaand three field warehouses at Chalmette, Avondale, and Algiers,Louisiana.The record shows the operations at the Employer's threewarehouses were curtailed more than 6 months before the date ofthe hearing and since that time, no employees have been regularlyassigned to the warehouses 5 except for one watchman who is cur-rently employed at the Algiers warehouse.There is nothing in therecord to indicate that the Employer contemplates the resumptionof operations at its warehouses in the immediate future.Accord-ingly, we find that the appropriate unit for the Employer's employeesshould be limited to the employees at the Marrero plant.We find that all the production and maintenance employees em-ployed at the Employer's plant at Marrero, Louisiana, excluding office'and clerical employees, guards, and all supervisors constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did not4This unit is the same as that covered by the contracts between the Employer andLocal 231.5When they were in operation,the warehouses each required the services of only awatchman and a bonded employee. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDwork during said pay-roll period because they were ill or on vacationor temporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetherthey desire to be represented, for purposes of collective bargaining,by Oil Workers International Union, Local 447 (CIO),or by Inter-national Union of Operating Engineers, A. F. L., or by neither.